DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-7 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 06/11/2021. The Applicant’s claims 1-7 remain pending. The Applicant amends claims 1, 5, 6, and 7. 
(a) The Applicant, via the claim amendments filed 06/11/2021 overcome the 35 claim objection set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objection.
(b) The Applicant, via the claim amendments filed 06/11/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
The Applicant’s arguments filed on 06/11/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 5 and 6 of the Arguments/Remarks, the Applicant asserts “Volz does not disclose ‘selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the motor during initialization of the power braking system, wherein the characteristic is selected as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization.”’
The Examiner respectfully disagrees. The Examiner finds Volz teaches an electronic control device (Volz, Col. 3, Lines 1-30), wherein the plunger piston is actuated by a motor (Volz, Col. 4, Lines 23-26) during the initialization of the power braking system (i.e., engaging ABS) (Volz, Col. 3, Lines 29-40). Volz also teaches that the plunger piston is actuated based on information, such as, the current position of the piston, current speed of the piston, and current speed of the motor, and taking selected actions (e.g., control of the motor speed and piston speed) based on the information received by the electronics (i.e., input signals to the controller) (Volz, Col. 2 Lines 20-26 and 40-43, Col. 10 Lines 23-48, and Col. 13 Lines 49-57). In other words, Volz teaches or at the very least suggests controlling the speed of piston (i.e., actuating speed) based on the characteristic information (i.e., position of the plunger at the beginning of the initialization) (Volz, Col. 2 Lines 20-26 and 40-43 and Col. 10 Lines 23-48 and Figures 1 and 2).
On pages 7 and 8 of the Arguments/Remarks, the Applicant asserts “However, what a POSITA would fail to see in this passage is any teaching that a speed of the piston is selected by which the piston is actuated, with the selection being a function of the position of the plunger. In Volz, plunger speed is sensed, but is not selected in the manner recited in the claim. Thus, a POSITA reading Volz would not see in its disclosure any teaching of selecting a plunger piston actuating speed as a function of its positon, as recited in the step of ‘selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the motor during initialization of the power braking system, wherein the characteristic is selected as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization.”’
The Examiner respectfully disagrees. The Examiner, as noted above, finds Volz teaches an electronic control device (Volz, Col. 3, Lines 1-30), wherein the plunger piston is actuated by a motor (Volz, Col. 4, Lines 23-26) during the initialization of the power braking system (i.e., engaging ABS) (Volz, Col. 3, Lines 29-40). Volz also teaches that the plunger piston is actuated based on information, such as, the current position of the piston, current speed of the piston, and current speed of the motor, and taking selected actions (e.g., control of the motor speed and thus control of the piston speed) based on the information received by the electronics (i.e., input signals to the controller) (Volz, Col. 2 Lines 20-26 and 40-43, Col. 10 Lines 23-48, and Col. 13 Lines 49-57). In other words, Volz teaches or at the very least suggests controlling the speed of piston (i.e., actuating speed) based on the characteristic information (i.e., position of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wupper U.S. Patent 4,753,491 (hereinafter, Wupper), in view of Volz U.S. Patent 4,826,255 (hereinafter, Volz).
Regarding Claim 1, Wupper teaches a method for initializing an electronically slip- controllable power braking system after a startup (initializing an electronically slip control braking system, which occurs after vehicle startup, thus after a startup, Wupper, Col. 3 Line 65 to Col. 4 Line 9), the power braking system being equipped with a pressure generator for conveying pressure medium in a pressure medium circuit (pressure generator for providing pressure to a pressure system, Wupper, Col. 3 Lines 50-65), the pressure generator including a plunger unit made of a plunger cylinder, a plunger piston displaceably accommodated in the plunger cylinder, and a plunger work chamber delimited by the plunger cylinder and the plunger piston (pressure generator includes a plunger unit with a plunger piston and a plunger work chamber, Wupper, Col. 3 Line 65 to Col. 4 Line 68 and Figure 1), whose volume assumes a maximum value when the plunger piston is located at a first end stop (plunger is located at a first end stop position to achieve a maximum volume (i.e., high pressure), Wupper, Col. 5 Lines 7-10 and Col. 5 Lines 17-25, and Figure 1) and whose volume assumes a minimum value when the plunger piston is located at a second end stop (plunger is located at a second end stop position to achieve a minimum volume (i.e., low pressure), Wupper, Col. 5 Lines 10-25 and Figure 1), and a motor activatable by an electronic control unit for actuating the plunger piston (motor activated by control unit to activate the hydraulic pump, thus the plunger piston, Wupper, Col. 5 Lines 25-54 and Figure 1), …
selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the motor during initialization of the power braking system, wherein the characteristic is selected as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implementing the selected characteristic by corresponding electronic activation of the motor.
Volz teaches an electronic control device (Volz, Col. 3, Lines 1-30), wherein the plunger piston is actuated by a motor (Volz, Col. 4, Lines 23-26) during the initialization of the power braking system (i.e., engaging ABS) (Volz, Col. 3, Lines 29-40). Volz also teaches that the plunger piston is actuated based on information, such as, the current position of the piston, current speed of the piston, and current speed of the motor, and taking selected actions (e.g., control of the motor and piston) based on the information received by the electronics (i.e., input signals to the controller) (Volz, Col. 2 Lines 20-26 and 40-43, Col. 10 Lines 23-48, and Col. 13 Lines 49-57). In other words, Volz teaches or at the very least suggests controlling the speed of piston (i.e., actuating speed) based on the characteristic information (i.e., position of the plunger at the beginning of the initialization) (Volz, Col. 2 Lines 20-26 and 40-43 and Col. 10 Lines 23-48 and Figures 1 and 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include  selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the 
	It would have been obvious because having a controller system monitor the plunger position (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged, which increases the operational reliability of the system (Volz, Col. 3 Lines 20-26 and Col. 8 Lines 27-29).
Regarding Claim 2, Wupper, as modified, teaches the method as recited in claim 1.
	Wupper does not teach the method to include the characteristic is determined by a variation of an actuating speed of the plunger piston.
	Volz teaches determining the actuating speed of the plunger piston (Volz, Col. 2 Lines 30-43), determining a characteristic, such as engaging or not engaging the anti-lock device (Volz, Col. 3 Lines 14-20).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include the characteristic is determined by a variation of an actuating speed of the plunger piston as taught by Volz.
It would have been obvious because detecting either the piston speed allows for a vehicle to ensure proper operation of the braking system and/or if the ADS is needed (Volz, Col. 2 Lines 30-43 and Col. 11 Lines 19-24)
Regarding Claim 3, Wupper, as modified, teaches the method as recited in claim 1, wherein during the selection of the characteristic for actuating the plunger piston, it is taken into consideration by the electronic control 74883708.110unit whether a motor vehicle equipped with the power braking system is at a standstill (controller determining if power braking system (i.e., slipping of the wheels, thus engaging slip control (e.g., ABS) is engaged or not engaged (i.e., currently active or not active) and also determining if the slip control should or should not be engaged, Wupper, Col. 4 Lines 30-40 and Col. 2 Lines 10-26).
Regarding Claim 4, Wupper, as modified, teaches the method as recited in claim 1. 
	Wuppper does not teach the method to include when the piece of information about the position of the plunger piston at the beginning of the initialization of the power braking system is not provided, the characteristic for the actuation of the plunger piston by the electronic control unit is selected as a function of a speed of a motor vehicle equipped with the power braking system.
	Volz teaches determining characteristics for the actuation of the plunger piston based on the speed of the motor vehicle (e.g., speed of the piston, rotational speed of the motor, or speed of the overall vehicle) equipped with the power braking system (i.e., ABS) (Volz, Col. 11 Lines 19-24, Col. 2 Line 30-43, Col. 4 Lines 23-28, and Col. 12 Lines 1-5).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include when the piece of information about the position of the plunger piston at the beginning of the 
	It would have been obvious because detecting either the piston speed or wheel speed of the vehicle allows for a vehicle to ensure proper operation of the braking system and/or if the ADS is needed (Volz, Col. 2 Lines 30-43, Col. 2 Lines 7-9, and Col. 11 Lines 19-24).
Regarding Claim 5, Wupper, as modified, teaches the method as recited in claim 1.
	Wupper does not teach the method to include in the case of a provided piece of information in the electronic control unit about the position of the plunger piston at the beginning of the initialization or in a case of an absent piece of information about the position of the plunger piston at the beginning of the initialization in conjunction with a provided piece of information according to which a vehicle equipped with the power braking system is at a standstill, an actuating speed of the plunger piston is reduced in relation to cases in which the position of the plunger piston is unknown at the beginning of the initialization.
	Volz teaches the controller being provided information regarding the position of the plunger piston (Volz, Col. 2 Lines 20-26 and 40-43). Moreover, Volz teaches disabling of the power braking system (i.e., disabling ABS) when the plunger piston speed is reduced to a specific speed (Volz, Col. 3 Lines 14-20).
 	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include in a 
	It would have been obvious because having a controller system monitor the plunger position or speed of the piston (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged, which increases the operational reliability of the system (Volz, Col. 2 Lines 21-43 and Col. 11 Lines 19-24).
Regarding Claim 6, Wupper, as modified, teaches the method as recited in claim 1.
	It shall be noted Wupper teaches a first and second position, as seen in claim 1. However, Wupper does not specifically teach the method to include that the plunger piston is moved by electronic activation of the motor into a definable stopping position when a piece of information about an existing shutdown intention of the power braking system or the electronic control unit has been established by the electronic control unit, the stopping position being located between the first end stop and the second end stop of the plunger piston, wherein a first distance from the piston to the first end stop is less than a second distance from the piston to the second end stop, or the second distance is less than the first distance. 
	Volz teaches that the plunger piston may be actuated into numerous positions (e.g., A, B, and C) (Figure 1). Position A is the right end position of the piston, position B is a middle position, and position C is the left end position of the piston (Volz, Figure 1). Moreover, Volz teaches the controller enabling a stopping position located between position A and C, thus position B (Volz, Col. 10 Lines 33-38).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include that the plunger piston is moved by electronic activation of the motor into a definable stopping position when a piece of information about an existing shutdown intention of the power braking system or the electronic control unit has been established by the electronic control unit, the stopping position being located between the first end stop and the second end stop of the plunger piston, wherein a first distance from the piston to the first end stop is less than a second distance from the piston to the second end stop, or the second distance is less than the first distance as taught by Volz.
	It would have been obvious because having a controller system monitor the plunger position (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged or not engaged, which increases the operational reliability of the system (Volz, Col. 3 Lines 20-26 and Col. 8 Lines 27-29).
Regarding Claim 7, Wupper teaches an electronically slip-controllable power braking system for a motor vehicle (electronically slip control braking system, which occurs after vehicle startup, thus after a startup, Wupper, Col. 3 Line 65 to Col. 4 Line 9), comprising: 
-a pressure generator configured to convey pressure medium in a pressure medium circuit (pressure generator for providing pressure to a pressure system, Wupper, Col. 3 Lines 50-65), the pressure generator including a plunger unit made up of a plunger cylinder, a plunger piston displaceably accommodated in the plunger cylinder, (pressure generator includes a plunger unit with a plunger piston and a plunger work chamber, Wupper, Col. 3 Line 65 to Col. 4 Line 68 and Figure 1), whose volume changes with an actuation of the plunger piston, and including a motor activatable by an electronic control unit of the power braking system to actuate the plunger piston between two end positions (motor activated by control unit to activate the hydraulic pump, thus the plunger piston goes between two end positions (see positions below), Wupper, Col. 5 Lines 25-54 and Figure 1), in a first end position of the plunger piston (plunger is located at a first end stop position to achieve a maximum volume (i.e., high pressure), Wupper, Col. 5 Lines 7-10 and Col. 5 Lines 17-25, and Figure 1), the plunger work chamber having a maximum volume and in a second end position of the plunger piston, having a minimum volume (plunger is located at a second end stop position to achieve a minimum volume (i.e., low pressure), Wupper, Col. 5 Lines 10-25 and Figure 1); …
Wupper does not teach the system to include the electronic control unit is configured to: select, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the motor during initialization of the power braking system, wherein the characteristic is selected as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implement the selected characteristic by corresponding electronic activation of the motor.
Volz teaches an electronic control device (Volz, Col. 3, Lines 1-30), wherein the plunger piston is actuated by a motor (Volz, Col. 4, Lines 23-26) during the initialization (Volz, Col. 3, Lines 29-40). Volz also teaches that the plunger piston is actuated based on information, such as, the current position of the piston, current speed of the piston, and current speed of the motor, and taking selected actions (e.g., control of the motor and piston) based on the information received by the electronics (i.e., input signals to the controller) (Volz, Col. 2 Lines 20-26 and 40-43 and Col. 10 Lines 23-48). In other words, Volz teaches or at the very least suggests controlling the speed of piston (i.e., actuating speed) based on the characteristic information (i.e., position of the plunger at the beginning of the initialization) (Volz, Col. 2 Lines 20-26 and 40-43 and Col. 10 Lines 23-48 and Figures 1 and 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include the electronic control unit is configured to: select, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the motor during initialization of the power braking system, wherein the characteristic is selected as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implement the selected characteristic by corresponding electronic activation of the motor as taught by Volz.
It would have been obvious because having a controller system monitor the plunger position (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged, which increases the operational reliability of the system (Volz, Col. 3 Lines 20-26 and Col. 8 Lines 27-29).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667